IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-20351
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JERRY LEE HAMBRICK,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CR-H-94-287
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     We have jurisdiction over this appeal because the district

court implicitly found excusable neglect, pursuant to Fed. R.

App. P. 4(b), when it granted the motion for the appointment of

appellate counsel.    See United States v. Lister, 53 F.3d 66, 68

(5th Cir. 1995).

     Court-appointed counsel for Jerry Lee Hambrick has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20351
                                -2-

We have independently reviewed counsel's brief and the record.

We detect no nonfrivolous issue.     Accordingly, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5th Cir. R. 42.2.